DETAILED ACTION
Claims 1, 4-10 are presented. Amendments filed 11/16/2021 are entered.
IDS are considered.
Drawings as originally filed are accepted.
Allowable Subject Matter
Claims 1, 4-10 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The claims are allowed in view of searches conducted, evaluation of the claims, and references of record. Specifically:
The Examiner finds the arguments pertaining the amended language and the references of record persuasive (Remark (11/16/2021), in particular pages 5 through 7.
Reference(s) considered relevant to the invention, however do not disclose the invention by the same reason established in the Remark include:
Govindaraj et al. (US 2019/0205706) - A method and device for detecting objects from scene images by using dynamic knowledge base is disclosed. The method includes segmenting a scene image captured by at least one camera into a plurality of image segments. Each of the plurality of image segments include a plurality of pixels. The method further includes detecting at least one object in each of the plurality of image segments. The method includes finding a plurality of similar images from an online database based on the at least one object. The method further includes identifying using a knowledge base engine, at least one similar object in the plurality of similar images. The method includes updating the knowledge base engine based on the at least one similar object identified from the plurality of similar images. The method further .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAN M HUA whose telephone number is (571)270-7232. The examiner can normally be reached 10:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/QUAN M HUA/Primary Examiner, Art Unit 2645